                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ANTHONY GRIER,

                       Plaintiff,

               v.                                                     Case No. 20-C-1443

SCHNEIDER NATIONAL CARRIERS, INC. et al.,

                       Defendants.


                    ORDER DENYING EXTENSION OF TIME TO FILE


       Anthony Grier, proceeding without counsel, filed this action for damages for personal

injury and other damages he suffered as a result of a collision between his car and a Schneider

truck. Although the accident occurred in the State of Georgia, Grier commenced this action in

Wisconsin in an effort to circumvent Georgia’s two-year statute of limitations that had passed. In

an order dated December 7, 2020, this Court granted Schneider’s motion for judgment on the

pleadings and dismissed the case. Dkt. No. 18. Grier then filed a notice of appeal on January 13,

2021 (Dkt. No. 20), and on January 25, 2021, he filed a motion to deem his notice timely or,

alternatively, a motion for an extension of time to file his notice of appeal (Dkt. No. 24).

       Federal Rule of Appellate Procedure 4(a)(1)(A) states that in a civil case, a notice of appeal

“must be filed with the district court within 30 days after entry of the judgment or order appealed

from.” Thus, pursuant to Rule 4(a)(1)(A), the notice of appeal should have been filed no later than

January 6, 2021. However, under Rule 4(a)(5), a “district court, upon a showing of excusable

neglect or good cause” may extend that filing time “upon motion filed not later than 30 days after

the expiration of the time prescribed by this Rule 4(a).” Fed. R. App. P. 4(a)(5). “The test as to




         Case 2:20-cv-01443-WCG Filed 01/28/21 Page 1 of 3 Document 27
what constitutes excusable neglect is an ‘equitable one,’ taking account of ‘all relevant

circumstances surrounding the party’s omission.’” United States v. Brown, 133 F.3d 993, 996 (7th

Cir. 1998) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs., 507 U.S. 380, 395 (1993)). “These

circumstances include ‘the danger of prejudice [to the non-moving party], the length of the delay

and its potential impact on judicial proceedings, the reason for the delay, including whether it was

within the reasonable control of the movant, and whether the movant was acting in good faith.’”

Id. (citing Pioneer, 507 U.S. at 398).

        “The term ‘excusable neglect’ as used in Rule 4(a)(5) refers to the missing of a deadline

as a result of things such as misrepresentations by judicial officers, lost mail, and plausible

misinterpretations of ambiguous rules.” McCarty v. Astrue, 528 F.3d 541, 544 (7th Cir. 2008)

(citing Prizevoits v. Ind. Bell Tel. Co., 76 F.3d 132, 134 (7th Cir. 1996)). “A simple case of

miscalculating a deadline is not a sufficient reason to extend time, and judges do not have ‘carte

blanche’ authority to allow untimely appeals.” Id. (citing Marquez v. Mineta, 424 F.3d 539, 541

(7th Cir. 2005)). And while courts liberally construe pro se filings, they “do not enlarge filing

deadlines for them.” Raven v. Madison Area Tech. Coll., 443 F. App’x 210, 212 (7th Cir. 2011).

Like others, a pro se litigant must show that the balance of equities favors granting his motion.

       Here, Grier notes only that the appeal was filed late “[d]ue to Covid-19 restrictions, limited

resources and inability to file motions or notices, electronically as Pro Se litigant.” Mot. ¶ 7.

Unfortunately, he fails to provide any explanation of how any one of these circumstances

prevented him from filing his notice of appeal on time. This is equivalent to providing no

explanation at all. For the Court to extend the time allowed in the absence of any explanation

would be an abuse of discretion. Raven, 443 F. App’x at 213. While the Court is sympathetic

with the increased challenges of proceeding as a pro se litigant, Grier’s explanation does not



                                                 2

         Case 2:20-cv-01443-WCG Filed 01/28/21 Page 2 of 3 Document 27
constitute good cause. He has not shown that his failure to timely file his notice of appeal was due

to excusable neglect. Therefore, his motion to deem his notice of appeal timely or, alternatively,

to grant an extension for filing a notice of appeal (Dkt. No. 24) is DENIED.

       SO ORDERED at Green Bay, Wisconsin this 28th day of January, 2021.

                                                     s/ William C. Grisbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 3

         Case 2:20-cv-01443-WCG Filed 01/28/21 Page 3 of 3 Document 27
